Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 1 of 20 PageID #: 3129




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   Efrain Danilo Mendez alk/a Efrain D. Mendez-Rivera, Aldraily
  Alberto Coiscou, Fernando Molina a/k/a Jorge Luis Flores Larios,
  Siryi Nayrobik Melendez, Rene Alexander Oliva, Juan Flores
  Larios and Ramiro Cordova, individually and on behalf of all
  others similarly situated,
                                                                       12-CV-5583 (ADS) (SIL)
                                                         Plaintiffs,

                              - against -

  U.S. Nonwovens Corp., Samuel Mehdizadeh a/k/a Solomon
  Mehdizadeh, Shervin Mehdizadeh, and Rody Mehdizadeh,

                                                       Defendants.


         JOINT CLASS AND COLLECTIVE ACTION SETTLEMENT AGREEMENT

         This Joint Class and Collective Action Settlement Agreement ("Agreement") is made by

  and between (i) Efrain Danilo Mendez alk/a Efrain D. Mendez-Rivera, Aldraily Alberto Coiscou,

  Fernando Molina a/k/a Jorge Luis Flores Larios, Siryi Nayrobik Melendez, Rene Alexander Oliva,

  Juan Flores-Larios, and Ramiro Cordova; (ii) the Rule 23 Class and FLSA Class, (iii) U.S.

  Nonwovens Corp., including such entity's parents, subsidiaries, affiliates, shareholders, officers,

  directors, members, employees, agents, (collectively, "USN"), and the individual Defendants

  Samuel Mehdizadeh alk/a Solomon Mehdizadeh, Shervin Mehdizadeh, and Rody Mehdizadeh to

  voluntarily and completely settle and resolve the matters in the Lawsuit and the wage and hour

  claims that were or could have been asserted by the parties to this Agreement. The Named

  Plaintiffs, Rule 23 Class, FLSA Class, and USN may be separately referred to as a "Party" and

  may be collectively referred to as the "Parties".

  l.     DEFINITIONS

         (a)     Named Plaintiffs. The "Named Plaintiffs" are Efrain Danilo Mendez alk/a Efrain
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 2 of 20 PageID #: 3130




   D. Mendez-Rivera, Aldraily Alberto Coiscou, Fernando Molina a/k/a Jorge Luis Flores Larios, Sityi

   Nayrobik Melendez, Rene Alexander Oliva, Juan Flores-Larios and Ramiro Cordova

          (b)     Rule 23 Class. The "Rule 23 Class" is all non-exempt workers employed by USN

   in the State of New York at any time from November 14, 2006 to the date of preliminary approval

   of this Agreement who were not paid a spread-of-hours premium pursuant to 12 NYCRR §142-2.4.

          (c)     FLSA Class. The "FLSA Class" is (a) all Named Plaintiffs and (b) any member of

   the Rule 23 Class who opts-in to the FLSA Class by (i) returning a Claim Fonn and Release in

   accordance with this Agreement and/or (ii) 9.epositing/cashing a Settlement Payment.

          (d)     Settlement Class. The "Settlement Class" is the Named Plaintiffs, Rule 23 Class,

   and FLSA Class. Solely for purposes of settling the Lawsui1; the Parties stipulate and agree that the

   requisites for establishing and maintaining class and collective certification with respect to the

   Settlement Class have been and are met. The Parties further stipulate and agree that evidence of this

   limited stipulation for settlement purposes only shall not be deemed admissible for any other

   purpose in this or any other pro_ceeding.

          (e)     Service ,Award Recipients.      The "Service Award Recipients" are each of the

   Named Plaintiffs.

          (f)     Lawsuit. The "Lawsuit" is the above-captioned lawsuit commenced on November

   13, 2012.

          (g)     Settlement Class Counsel. "Settlement Class Counsel" is Moser Law Finn, P.C.,

   attention: Steven J. Moser, Esq., 3 School Street, Suite 207B, Glen Cove, New York 11542, (516)

   671-1150.

          (h)     USN Counsel. "USN Counsel" is Cozen O'Connor, attention: Michael C. Schmidt,

   Esq., 277Park Avenue, New York, New York 10172, (212) 453-3937.




                                                  -2-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 3 of 20 PageID #: 3131




          (i)      Settlement Claims Administrator.           "Settlement Claims Administrator" is

   Settlement Services, Inc., PO Box 1657, Tallahassee, FL 32302, (866) 385-6216.

          (j)      Qualified Claimant, "Qualified Claimant" is (i) any Rule 23 Class member who

  timely and properly returns a completed and executed Claim Form and Release, and, therefore, is

  entitled to receive his or her finalized share of the Net Settlement Fund, and (ii) the Named

  Plaintiffs

          (k)      Total Settlement Amount. "Total Settlement Amount" means a total swn not to

  exceed $1,200,000.00. The "Total Settlement Amount" is the total amount to be paid by USN and

  includes all amounts and payments as set forth in Section 4[B] of this Agreement.

          (I)      Class Settlement Amount. "Class Settlement Amollilt" means a total sum not to

  exceed $800,000.00.

          (m)      Net Settlement Fund. "Net Settlement Fund" is the remainder of the Class

  Settlement Amount after deductions for: (i) the Seivice Payments awarded by the Cotut and (ii)

  Settlement Administration Costs.

  2.      COOPERATION

          The Parties shall cooperate and present to the Court for its consideration in connection with

  the approval of this Agreement and the Cotut-facilitated notice such information and/or documents

  as may be reasonably requested by the Court.

  3.      SETTLEMENT APPROVAL PROCEDURE

          A.       Preliminary Approv@L Within 7 days after this Agreement is fully-executed by the

  appropria~    Parties, or such earlier date -as may be required by the Court, Settlement Class Counsel

  shall file with the Court the Joint Motion for Order Granting Preliminary Approval of the Settlement

  and Authorizing Notice of Settlement ("Preliminary Approval Motion"), which shall be reviewed




                                                   -3-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 4 of 20 PageID #: 3132




   and approved by USN Counsel prior to such filing. A copy of the proposed Order on Preliminary

   Approval Motion ("Preliminary Approval Order") is attached to this Agreement as Exhibit A. A

   copy of the proposed Notice of Settlement, and the Claim Form and Release (collectively, "Notice

   Packet") are attached collectively to this Agreement as Exhibit B.

           B.     Final Approval. Within 30 days after the expiration of the Claim Period, or such

   earlier date as may be required by the Court, Settlement Class Counsel shall file with the Court the

   Joint Motion for Order Granting Final Approval of the Settlement ("Final Approval Motion"),

   which shall be reviewed and approved by USN CoWlsel prior to such filing. A copy of the proposed

   Order on Final Approval Motion ("Final Approval Order") is attached to this Agreement as

   Exhibit C.

   4.     MODE, CALCULATION AND TIMING OF PAYMENT OF CLAIMS

           A.     Notice of Claims.

                  I.      Within 10 days after the Court's entry on ECF of the Preliminary Approval

   Order, USN Counsel shall provide the -Settlement Claims Administrator and Settlement Class

   Counsel with an Excel spreadsheet listing the names and last known contact information of the

   Named Plaintiffs and Rule 23 Class (the "Class List"). Settlement Class Counsel shall also provide

   the Settlement Claims Administrator with any updated contact information for the Named Plaintiffs

   and Rule 23 Class. Settlement Class Counsel shall not use the Class List for any purpose other than

   to enforce the terms of this agreement.

                  2.      Within 10 days after receiving the spreadsheet referred to in Paragraph

   4[A][1] of this Agreement, the Settlement Claims Administrator at its sole cost shall mail to Rule 23

   Class, via first class mail, in one mailing, all Notice Packets with an enclosed postage-paid return

   envelope. In order to receive any monetary proceeds of the settlement, an original, properly




                                                  -4-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 5 of 20 PageID #: 3133




   executed and completed Claim Form and Release must be postmarked or received by mail by the

   Settlement Claims Administrator within the later of 45 days after the date on which the Notice

   Packets are initially mailed to the Rule 23 Class by the Settlement Claims Administrator, or 30 days

   after the Notice Packets are re-mailed to the Settlement Claims Administrator..         The Named

  Plaintiffs shall furnish duly executed W-4 and W-9 forms to the Claims Administrator on or before

  the effective date. To the extent there are matters not covered in the Notice Packets that are covered

  in this Agreement, or to the extent the Notice Packets are inconsistent with this Agreement, this

  Agreement shall govern and control. During and after the Claim Period, the Settlement Claims

  Administrator shall provide regular updates no less than every two weeks, or at the request of

  Settlement Class Counsel and/or USN Counsel with respect to an identification of the notices

  mailed, dates of mailing/receipt of documents, and claim forms/opt-outs/objections received.

                  3.      In the event of any dispute over a date of employment, USN's records shall

  control. ht such event, USN shall furnish to Plaintiff's counsel the business records upon which the

  dates of employment are based. If there is any dispute over a late submission of any claim fonn, the

  Parties shall meet and confer in good faith in an effort to resolve the dispute.

                 4.       Within 10 days after the expiration of the Claim Period, the Settlement

  Claims Administrator shall provide to USN's Counsel and Settlement Class Counsel: (i) a list of

  Qualified Claimants and shall provide electronic copies of all timely and properly received and

  completed Claim Fonns and Releases; and (ii) the amount necessary to fund all Settlement

  Payments to Qualified Claimants.

                 5.      At the conclusion of the settlement administration process, the Settlement

  Claims Administrator shall maintain an electronic copy of all Claim Fonns and Releases received

  from the Named Plaintiffs and Rule 23 Class and shall provide the original Claim Fonns and




                                                   -5-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 6 of 20 PageID #: 3134




   Releases to USN's Counsel. The Settlement Claims Administrator shall also provide USN's

   Counsel and Settlement Class Counsel a spreadsheet identifying all Qualified Claimants and the

   payment amount made to each Qualified Claimant, including the amoWlt of tax withholdings and

   USN's share of payroll taxes,

          B.      USN's Pavment Obligations. In consideration for the dismissal with prejudice of

   the Lawsuit, as well as the release of claims effectuated by this Agreement, and for other good and

   valuable consideration. USN shall be obligated to pay a maximum of the Total Settlement Amount

   to settle the Lawsuit. Subject to the tenns of this Agreement, the Total Settlement Amollllt is

   inclusive of any and all payments for: (i) all settlement amounts to be paid to all Qualified

   Claimants; (ii) all Service Payments approved by the Court for the Service Award Recipients; (iii)

   all Attorneys' Fees approved by the Court for Settlement Class ColUlsel; (iv) all Lawsuit Costs

   approved by the Court for Settlement Class Counsel; (v) all Settlement Administration Costs

   incurred by the Settlement Claims Administrator; and (vi) the Qualified Claimants' share of

   applicable federal, state and local taxes required to be withheld by USN. The Total Settlement

   Amount shall be all that USN/Released Parties shall pay to settle the Lawsuit. All Wldistributed,

   unclaimed and/or unpaid amounts as described in this Agreement after completion of the settlement

   process shall revert back to USN.

          C.      Timing of Payment. USN shall pay the Total Settlement Amount as follows: (i)

   within 30 days after entry of the Final Approval Order, USN shall pay to Settlement Class Counsel

   the Attorneys' Fees approved by the Court and the Lawsuit Costs approved by the Cowi; (ii) within

   30 days after entry of the Final Approval Order, USN shall pay to the Settlement Claims

   Administrator, the Settlement Administration Costs; (iii) within 30 days after entry of the Final

  Approval Order, USN shall send a check or wire transfer to the Settlement Claims Administrator an




                                                 -6-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 7 of 20 PageID #: 3135




   amount_ sufficient to fund the (A) Settlement Payments to Qualified Claimants; and (B) Service

   Payments.

          D.      Settlement Claims Administration.

                 1.      Settlement Claims AdminiStrator Responsibilities. The Settlement Claims

   Administrator shall be responsible for; (a) determining and finalizing the calculations of the

   Individual Settlement Payments and the tax withholding amounts and employer payroll tax amounts

   for the Qualified Claimants; (b) preparing, printing and disseminating to the Named Plaintiffs and

   Rule 23 Class the Notice Packet and return envelope in a final form and fonnat approved by

  Settlement Class Counsel and USN Counsel; (c) copying counsel for the Parties on material

  correspondence and promptly notifying counsel for the Parties of any requests or communications

  made by any Party or Settlement Class member who receives a Notice Packet; (d) receiving and

  reviewing the Claim Fonns and Releases submitted by the Named Plaintiffs and Rule 23 Class to

  determine eligibility for payment; (e) detennining and confirming the final Settlement Payment for

  each Qualified Claimant in accordance with this Agreement; (f) mailing the settlement checks to

  Qualified Claimants; (g) referring to Settlement Class Counsel all inquiries by the Named Plaintiffs

  and Rule 23 Class that the Settlement Claims Admihistrator cannot resolve and/or which involve

  matters not within the Settlement Claim Administrator's duties specified in this Agreement; (h)

  responding to inquiries by Settlement Class Counsel and/or USN's Counsel; (i) promptly apprising

  counsel for the Parties of the activities of the Settlement Claims Administrator;      G)   maintaining

  adequate records of its activities, including the date of the mailing of the Notice Packets and receipt

  of Claim Fonns and Releases, returned mail and other communications with the Named Plaintiffs

  and Rule 23 Class, and providing counsel for the Parties with no less than bi-weekly reports

  regarding same; (k) confinning in writing to Settlement Class Counsel and USN's CoWlsel its




                                                  -7-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 8 of 20 PageID #: 3136




   completion of the administration of the settlement and retaining copies of all endorsed settlement

   checks; (1) timely responding to communications from the Parties or their collllSel; and (m) such

   other tasks as customarily and regularly are performed by a settlement administrator, and as the

   Parties mutually agree.

                  2.         Settlement Claims Administrator Fees and Expenses. All fees, expenses,

   and costs of the Settlement Claims Administrator related directly or indirectly to its duties under this

   Agreement, including but not limited to all fees, expenses, and costs in connection with the Total

   Settlement Am_ount, and those duties related to calculation of Estimated Settlement Award and, if

   necessary, recalculation, notice, check cutting and mailing, claims processing, reports to counsel,

   court filings, legal and accounting advice relating to tax treatment and tax reporting of awards to

   Qualified Claimants, calculating the estimated settlement payments and fmal settlement payment

   amounts, and any other related duties (collectively, "Settlement Administration Costs") shall be

   paid from the Total Settlement Amount after Court approval. The total amount of the Settlement

   Administration Costs shall not exceed $25,000.00.

                  3.         Communication with USN and Counsel for Parties. USN, USN's Counsel,

   and Settlement Class ColUlSel are authorized to communicate directly with the Settlement Claims

   Administrator to expedite the settlement administration process.

          E.      Allocation of Net Settlement Fund. The Settlement Claims Administrator shall

   calculate the estimated individual settlement payment amounts for the Named Plaintiffs and the

   Rule 23 Class from the- amount of the Net Settlement Fund pursuant to the following allocation

   fonnula:

                             (a)   Each Rule 23 Class Member will receive one(!) point for every

                  week worked for the period from, November 30, 2006 through February 28, 2018.




                                                    -8-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 9 of 20 PageID #: 3137




                         (b)       Each Rule 23 Class Member shall receive an additional (3) points

                 for every week during which the employee earned the minimum wage between

                 November 30, 2006 through February 28, 2018.

                         (c)    The Net Settlement Fund wilt be divided by the aggregate number

                 of points accrued by all of the Rule 23 Class Members ("Point Value").

                         (d)    Each Rule 23 Class Member's total points will be multiplied by the

                 Point Value to determine his or her Individual Settlement Payment Amount.

  All Estimated Settlement Awards not claimed by a Qualified Claimant from the Net Settlement

  Fund shall revert back to USN.

                 2.      Service Payments. From the Total Settlement Amount, Settlement Class

  Counsel shall seek Service Payments in the total amount of a maximum of $70,000 to be allocated

  equally between the Service Award Recipients as payment for their involvement in commencing

  and discovering the claims represented in the Lawsuit and their involvement dwing discovery and

  the mediation for 'the benefit of all Rule 23 Class members. USN will not oppose such request. The

  settlement is not conditioned upon the Court's approval of the requested Service Payments. Any

  Service Payments not approved by the Court shall similarly revert back to USN. The Service

  Payments shall not be subject to withholding and shall be reported on IRS Fonn 1099s. Only a

  Service Award Recipient who executes and returns a general release shall be entitled to receive a

  Service Payment. A copy of such general release is attached as Exhibit D.

                 3.     Attorneys' Fees and Costs Amounts. Settlement Class Counsel shall make

  an application to the Court for an award of attorneys' fees (in the amount of one-third of the Total

  Settlement Amount, which shall equal the total amount of a maximum of $400,000 ("Attorneys'

  Fe_es"). In addition, Settlement Class Counsel shall seek reimbursement of their sufficiently




                                                 - 9-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 10 of 20 PageID #: 3138




   documented, reasonable costs and litigation expenses from the Total Settlement Amount, not to

   exceed $10,000 ("Litigation Costs"). USN will not oppose Settlement Class Counsel's request for

   such Attorneys' Fees and Litigation Costs. The settlement is not conditione_d upon the Court's

   approval of Settlement Class Counsel's request for Attorneys' Fees and Litigation Costs in such

   stated amounts, and any amounts that are not approved for attorneys' fees, costs, and litigation

   expenses shall revert back to USN. Payment of such approved attorneys' fees, expenses, and costs

   to Settlement Class Counsel shall be made in accordance with this Agreement and shall constitute

   full satisfaction of any and all obligations by USN to pay any person, attorney, or law firm for

   attorneys' fees, expenses or costs incurred on behalf of the Settlement Class and/or any Qualified

   Claimants. Settlement Class Counsel further agrees that any allocation of fees between or among

   other co-counsel and any other attorney representing Named Plaintiffs and/or the Rule 23 Class

   shall be the sole responsibility of Settlement Class Counsel, and Settlement Class Counsel agrees to

   indemnify and hold harmless USN and USN's Counsel from any claim or liability by any other

   person or entity claiming or seeking to claim any attorneys' fees or costs on behalf of Named

   Plaintiffs and/or the Rule 23 Class. USN shall report the payment of the Attorneys' Fees and

   Litigation Costs to Settlement Class Counsel on an JRS Fann 1099.

          F.      Payments to Qualified Claimants.

                  1.     Timing of Payments. Within 30 days after the expiration of the Claim

   Period, the Settlement Claims Administrator shall recalculate the Estimated Settlement Awards to

   take into account any changes that may be necessary due to any corrections to the calculations as

   identified by any Named Plaintiff and/or Rule 23 Class member and/or USN, and as detennined by

   the Settlement Claims Administrator, and shall provide a copy of such calculations to Settlement

   Class Counsel and USN's Counsel. The same fonnula that was used to calculate the individual




                                                 -10-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 11 of 20 PageID #: 3139




   settlement amounts shall be used to calculate the final individual settlement amounts, and the

   individual settlement share amount for each Settlement Class member with respect to the final

   settlement calculations will be the "Individual Settlement Payment". Only Qualified Claimants

   shall be entitled to receive an Individual Settlement Payment. The Settlement Claims Administrator

   shall transmit the Individual Settlement Payments payable to the Named Plaintiffs to Settlement

   Class ColUlSel and shall remit Individual Settlement Payments to all other Qualified Claimants by

   first-class U.S. Mail to the last known address for each Qualified Claimant withln five (5) business

   days of receipt of settlement funds from USN.

                  2.      Taxes on the Individual Settlement Payments. The Individual Settlement

   Payments attributed to the Qualified Claimants, shall be allocated 50% to back wages and 50% to

   liquidated damages and interest. The back wages shall be subject to all required employee-paid

   payroll taxes (e.g., federal income taxes, state income taxes, employee's share of FICA and FUTA

   taxes, and other state or local statutory deductions) and other authorized or required deductions

   (e.g., garnishments, tax liens, child support). The liquidated damages and interest, and any Service

   Payments, shall be treated as non-wage income to the Qualified Claimants. Back wage payments

   shall be reported to the IRS on Form W2 and liquidated damages, interest, and Service Payments

   shall be reported to the IRS on Form 1099.

                  3.     Tax Advice. Named Plaintiffs acknowledge and agree that they have not

   relied upon any advice from USN or USN's Counsel or Settlement Class Counsel as to the

   taxability of the payments received pursuant to this Agreement.

                  4.     Negotiation of Settlement Checks. Qualified Claimants shall have 30 days

   after the date on the settlement checks ("Check Issuance Date") in which .to negotiate the checks.

  If any Qualified Claimant does not negotiate his or her settlement check 'Within 30 days after the




                                                   -11 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 12 of 20 PageID #: 3140




    Check Issuance Date, the check will be void and the gross amount of the Individual Settlement

    Payment shaJI revert to USN.

           G.      Payments Back to USN. The Parties agree that any funds remaining from the Total

    Sett1ement Amount 30 days after payment to (i) all Qualified Claimants who timely negotiate their

    settlement checks, (ii) Settlement Class Counsel for all Attorneys' Fees and Litigation Costs

    approved by the Court, (iii) the Settlement Claims Administrator for all Settlement Administration

    Costs incurred by the Settlement Claims.Administrator and approved by the Court, and (iv) the

    Service Award Recipients for the Service Payments, shall revert to USN.

    5.     RELEASE

           A.      Release by Named Plaintiffs and Rule 23 Class. As of the date of entry of Final

    Approval, and except as to such rights or claims as may be created expressly in this Agreement,

    each of the Named Plaintiffs, and each of the Rule 23 Class members who does not opt out of the

    Agreement, forever and fully releases USN, and USN's parents, subsidiaries, affiliates,

    shareholders, officers, directors, members, employees, agents, and particularly, Samuel Mehdizadeh

    a/k/a Solomon Mehdizadeh, Shervin Mehdizadeh a/k/a Shervin Zade, and Shahrad Mehdizadeh

    a/k/a Rody Mehdizadeh (collectively, "Released Parties") from any and all claims related to any

    alleged failure to pay wages, overtime, spread-of-hours payments, and any other monies under state

    or local law, including related claims for penalties, interest, liquidated damages, attorneys• fees,

    costs, and expenses from the begirutlng of time to the date of entry of Final Approval ("Released

    Claims").

           B.      Release by Named Plaintiffs and Qualified Claimants. As of the date of entry of

    Final Approval, and except as to such rights or claims as may be created expressly in this

    Agreement, each of the Named Plaintiffs, and each Qualified Claimant, forever and fully releases




                                                  - 12 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 13 of 20 PageID #: 3141




   the Released Parties from the Released Claims, as well as from any and all claims related to an

   alleged failure to pay any monies under the federal FLSA. The release under this Paragraph S[B]

   shall be contained in the Notice to be sent to the Settlement Class Members.

          C.      Release by Service Award Recipients. Service Award Recipients who accept a

   Service Payment shall additionally execute a general release in the form attached as Exhibit D, on

   behalf of themselves and their heirs, executors and assigns of the Released Parties from any and all

   claims, demands, liabilities, debts, judgments, damages, expenses, administrative actions, causes of

   action or suits of any kind for or by reason of any matter, cause, or thing whatsoever, from the

   beginning of time to the date of their respective execution of such general release.

   6.     NOTICES. All notices, requests, demands and other communications required or permitted

   to be given pursuant to this Agreement shall be in writing and shall (I) be delivered personally or

   (2) be mailed, postage prepaid, by first-class mail to the undersigned persons and emailed at their

   respective addresses/email addresses as set forth herein:

   Settlement Class Counsel

                  Steven J. Moser
                  Moser Law Firm, P.C.
                  5 East Main Street
                  Huntington, NY 11722
                  (631)759-4054
                  smoser@moseremployrnentlaw.com

                  USN's CounselMichael Craig Schmidt
                  Cozen 0 1Connor
                  277 Park Ave
                  New York, NY 10172
                  (212) 453-3937
                  msclunidt@cozen.com

   7.     REPRESENTATION BY COUNSEL. All of the Parties acknowledge that they have

   been represented by counsel throughout the negotiations that preceded the execution of this




                                                   - 13 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 14 of 20 PageID #: 3142




    Agreement and that this Agreement has been executed with the consent and advice of counsel.

    8.     NO ADMISSION OF LIABILITY. The Parties acknowledge that USN enters into this

    Agreement to avoid further expense and disruption to its business, The Parties further acknowledge

    and agree that liability for the actions that are the subject matter of this Agreement are

    unequivocally and expressly denied and disputed by USN. This Agreement and the settlement are a

   compromise and shall not be construed as an admission of liability at any time Or for any purpose,

    under any circumstances, by the Parties to this Agreement. The Parties further acknowledge and

    agree that this Agreement and the settlement shall not be used to suggest an admission of liability in

    any dispute the Parties may have now or in the future with respect to any person or entity. Neither

    this Agreement nor anything in this Agreement, nor any part of the negotiations of this Agreement,

    shall constitute evidence with respect to any issue or dispute other than for purposes of enforcing

    this Agreement.

   9.      NO PUBLICATION OF SETTLEMENT BY SETTLEMENT CLASS COUNSEL.

   Settlement Class Counsel shall not and acknowledges that it has not, at any time after February 1'6,

   2018 advertise or publish, orally, electronically, in writing, in the press, or on social media/web

   sites/Internet/media/print, the fact that this Lawsuit was brought against USN, the fact that the

    Lawsuit was settled, or any of the tenns or conditions of this Agreement, except as provided in this

   Agreement.

   10.     MODIFICATION OF AGREEMENT.                       This Agreement may not be modified or

   amended except in writing, signed by each of the Parties, and as approved by the Court.

   11.     CONSTRUCTION AND INTERPRETATION.

           A.      Entire Agreement. This Agreement constitutes the entire agreement between the

   Parties with respect to the subject matter contained in this Agreement and shall supersede all prior




                                                   - 14 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 15 of 20 PageID #: 3143




   and contemporaneous negotiations between the Parties. This Agreement shall be construed as a

   whole according to its fair meaning and intent, and not strictly for or against any party, regardless of

   who drafted or who was principally responsible for drafting this Agreement. or any specific term or

   condition. The Named Plaintiffs and USN participated in the negotiation and drafting of this

   Agreement and had available to them the advice and assistance of independent counsel. As such,

   neither the Named Plaintiffs nor USN may claim that any ambiguity in this Agreement should be

   construed against the other.

          B.      No Reliance on Representations or Extrinsic Evidence. Except as expressly

   provided in this Agreement, this Agreement has not been executed in reliance upon any other oral

   or written representations or terms, and no such extrinsic oral or written representations or tenns

  shall modify, vary or contradict its tenns. In entering into this Agreement, the Parties agree that this

   Agreement is to be construed _according to its terms and may not be varied or contradicted by

   extrinsic evidence.

          C.      Controlling Law. This Agreement shall be subject to, governed by, construed,

   enforced and administered in accordance with the laws of the State of New York, both in its

  procedural and substantive aspects, and without regard to principles of conflicts of laws, and shall

   be subject to the continuing and exclusive jurisdiction of the United States District Court for the

   Eastern District of New York.

          D.      Severability. If any provision of this Agreement is held by a court of competent

  jurisdiction to be void, voidable, unlawful or W1enforceable> except the Release, the remaining

   portions of this Agreement will remain in full force and effect to the extent that the effect of the

   Agreement remains materially the same and the obligations Of the Parties remain materia1ly the

   same. However, in the event the Release is held by a court of competent jurisdiction to be void,




                                                   - 15 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 16 of 20 PageID #: 3144




   voidable, unlawful or unenforceable, USN can nullify and tenninate this Agreement, and all rights

   and obligations under this Agreement.

   12.      COUNTERPARTS. This Agreement, any amendments or modifications to it, and any

   other documents required or contemplated to be executed in order to consummate this Agreement,

   may be executed in one or more counterparts, each of which shall be deemed an original of this

   Agreement. All counterparts of any such docwnent together shall constitute one and the same

   instrument. A photocopy, facsimile, or digital image of an executed counterpart shall be enforceable

   and admissible as an original.

   13.      BINDING EFFECT. This Agreement is binding upon and shall inure to the benefit of the

   Parties to this Agreement. Without limiting the foregoing. this Agreement specifically shall inure to

   the benefit of USN (as defined on page 1 of this Agreement) and all persons acting by, through,

   under, or in concert with them. Also, without limiting the foregoing, this Agreement shall be

   binding upon the heirs, assigns, administrators, executors, beneficiaries, conservators, and

   successors of all Qualified Claimants.

   14.      ATTORNEYS' FEES, COSTS AND EXPENSES.                      E~cept   as otherwise specifically

   provided in this Agreement, the Parties and all Qualified Claimants shall bear responsibility for their

   own attorneys' fees, costs and expenses, taxable or otherwise, incurred by them or arising out of this

   litigation and shall not seek reimbursement thereof from any Party to this Agreement. However, in

   the event of any dispute to interpret or enforce the tenns of this Agreement, the prevailing party

   shall be entitled to an award of its reasonable attorneys' fees and costs from the non-prevailing

   party.

   15.      AUTHORITY OF COUNSEL.

            A.    Facsimile, Electronic, and Email Signatures. Any Party may execute this




                                                  - 16 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 17 of 20 PageID #: 3145




   Agreement by signing or by causing its counsel to sign on the designated signature block below and

   transmitting that signature page via facsimile, email or other electronic means to counsel for the

   other Parties. Any signature made and transmitted by facsimile, email, or other electronic means for

   the purpose of executing this Agreement shall be deemed an original signature for purposes of this

   Agreement and shall be binding upon the Party whose counsel transmits the signature pa_ge by

   facsimile or email or other electronic means.

          B.      Voluntary Signature. All Parties agree that they have signed this Agreement or

   authorized their counsel to sign this Agreement on their behalf, knowingly, voluntarily, with full

   knowledge of its significance, and without coercion. Settlement Class Counsel acknowledges and

   agrees that any of the Parties that have signed this Agreement who do not speak/read English has

   had this Agreement read to him or her in such person's primary language and/or translated into such

   person's primary language.

          C.      Warranty of Counsel. Settlement Clru;s Counsel warrants and represents that it is

   expressly authorized. by the Named Plaintiffs to take all appropriate action required or pennitted to

   be taken pursuant to this Agreement in order to effectuate its terms. USN's Counsel warrants and

   represents that it is authorized to take all appropriate action required or pennitted to be taken by

   USN pursuant to this Agreement in order to effectuate its tenns.

   16.    EFFECT OF NON-APPROVAL. In the ·event that this Agreement is not approved by the

   Court for any reason in the form submitted by the Parties, the Parties will attempt to address any

   concerns raised by the Court and resubmit a revised settlement agreement if possible. If the Parties

   cannot agree on a revised settlement agreement, or if the Court denies the approval of a renegotiated

   settlement agreement, this Agreement or the renegotiated agreement shall be tenninated as of the

   date the Court's order denying approval of the Agreement or renegotiated agreement was entered.




                                                   -17-
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 18 of 20 PageID #: 3146




    Upon tennination of this Agreement or any renegotiated agreement: (A) this Agreement and, if

    applicable, the renegotiated agreement, shall have no force or effect; and no Party shall be bound by

    any of its tenns; (B) the stipulation that the requisites for establishing and maintaining class and

    collective certification with respect to the Settlement Class have been and are met, and the releases

    given, shall be null and void; (C) the Parties shall retain every argument, position, claim, and

    defense they had or may have had as of the date prior to the execution of this Agreement; and (D)

    nothing in this Agreement shall be used or construed by or against any Party as a determination,

    admission, or concession of any issue of law or fact in the Lawsuit, and the Parties do not waive,

    and instead expressly reserve, their respective rights with regard to the prosecution and defense of

    the Lawsuit.

                                              PLAINTIFFS

                                                   (

                                                                         Dated:      /r3 /zo
                                                                                    &,
                                                                                          I   I
                                                                                                      <..CJ


    Aldraily !be
                                                                          Dated:   ?frj?om
      /eR.tJAf.IIJO            /\10 Li rJ A                               Dated:   0) /3          }20
    F[r!;ando Molina a/k/a Jorieluis Flores Larios

                                                                          Dated:
     Reoe.. A IO"'l"<I«" O\'«a

      s·,~ f\J °'"'l()i,;.,i.,_ ~                                         Dated:   <D - I3 - .;zo ;zci

                                                                          Dated:   (p/;3) ZoZD
    JuEin Flores-Larios

   <Ra     tvz, ... ()
   Ramiro Cordova
                           CoY-do\( .q                                    Dated:    &/1r;f 2020
                                                                                      t           I




                                                   - 18 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 19 of 20 PageID #: 3147




   Upon ten11ination or this Agrcen1cnt or any renegotiated agrec1nenl: (A) this Agrcc1ncnt and. if

   applicable, the rcnegofiatcd agrec1ncnt, shall have no force or effect, and no Party shall be bound by

   uny or its tenns; (B) the stipulation U1at the requisites fOr cstah\ishing and 111aintuining class and

   collective certi!icalion \Vith respect to the Sctt!cn1cnt C:lass have been and arc n1ct, and the releases

   given. shall be null nnd void; (C) the Parties shall rctuin every urgun1ent, position, clain1, and

   defense- they had or n1ay have had as or the date prior to the execution of this Agrecn1cnt; and (0_)

   nothing in this Agrccn1cnt shall be used or const11u.:d by or against any Party as a dctcnnination.

   udn1ission, or concession of any issue or la\.\' or fact in the La\.vsuit. and the Parties do not \.Vaivc.

   and instead expressly reserve, their respective rights \Vith regard -10 the prosecution and dcfCnsc of

   the Lu\.vsuit.

                                                   PLAINTIFFS


                                                                            Dated: _ _ _ _ _ _ __
   [~li"uin   Danilo Mendez a/k/a Efi·ain 0. Mcndcz-Itivcru

                                                                            Dated:_ _ _ _ _ _ _ __
   f\ldraily Alberto Coiscou

                                                                            Dated: _ _ _ _ _ _ __
   Pcrnando Molina a/k/n Jorge     I~uis   Flores Larios

                                                                            Dated: _ _ _ _ _ _ __
   Siryi Nayrobik Melendez

      /~~.
   [{enc Alexander C)livu
                                                                            Dated:   z/1I 3I/zo 2.J)
                                                                            Dated: _ _ _ _ _ _ _ __
   Juan Flores-Larios

                                                                            Dated: _ _ _ _ _ _ __
   R.a1n!ro Cordova




                                                       - 18 -
Case 2:12-cv-05583-SIL Document 262-2 Filed 08/18/20 Page 20 of 20 PageID #: 3148




                                 DEFENDANTS:




                                                              yw
    U.S. Nonwo ns Corp.

                                               Dated:    ~




                                               Dated:     I L2..
                                                        8 I '-f•    0 '2_>::>




     LEGAL'-17·18554211
